Atkins on, J.
The exception to the ruling granting the petition, for certiorari is well taken, for the defendant’s evidence was insufficient to establish a claim against the plaintiff in any sum whatever, or a defense to plaintiff’s demand. There was no course open to the jury except to find a verdict for the plaintiff for the entire sum claimed. The evidence is undisputed that the plaintiff had earned the sum of $52 for daily wages, and that the money was due and unpaid by the defendant. There is no excuse offered for refusal to pay, except that the plaintiff had given a written order to a publishing concern, directing that a certain sum be deducted from his future wages each month and applied to the payment of the order until the same should haye become satisfied. It was attempted by the defendant to reduce the sum sought to be recovered by the amount of the order. It was not shown that the defendant had acquired ownership of the order, nor was it' shown that the defendant had paid out any money on or had accepted the order. We are therefore unable to see that the defendant has any such interest in the order as to render it available to him as a defense in this case. The plaintiff is not in any sense liable to the defendant on the order. It follows that the jury properly found against the defense, and that the evidence demanded a verdict for the plaintiff for the full amount claimed in his suit. The court, upon the hearing of the petition for certiorari, erred in disturbing the verdict.

Judgment reversed.


All the Justices concur, except Fish, G. J., absent.